EXHIBIT 10.2

EXICURE, INC.

2017 EQUITY INCENTIVE PLAN

Adopted by Board:             , 2017

Approved by Stockholders:             , 2017

Termination Date:             , 2027

 

I. INTRODUCTION

1.1    Purposes. The purposes of the Exicure, Inc. 2017 Equity Incentive Plan,
effective             , 2017, as set forth herein (this “Plan”) are (i) to align
the interests of the Company’s stockholders and the recipients of awards under
this Plan by increasing the proprietary interest of such recipients in the
Company’s growth and success, (ii) to advance the interests of the Company by
attracting and retaining directors, officers, employees and other service
providers and (iii) to motivate such persons to act in the long-term best
interests of the Company and its stockholders.

1.2    Certain Definitions.

“Agreement” shall mean an electronic or written agreement evidencing an award
hereunder between the Company and the recipient of such award.

“Assumed” means that pursuant to a Change in Control, either (i) the award is
expressly affirmed by the Company or (ii) the contractual obligations
represented by the award are expressly assumed (and not simply by operation of
law) by the successor entity or its parent in connection with the Change in
Control with appropriate adjustments to the number and type of securities of the
successor entity or its parent subject to the award and the exercise or purchase
price thereof which at least preserves the compensation element of the award
existing at the time of the Change in Control as determined in accordance with
the instruments evidencing the agreement to assume the award.

“Board” shall mean the Board of Directors of the Company.

“Bonus Shares” shall mean Shares which are not subject to a Restriction Period
or Performance Measures.

“Bonus Share Award” shall mean an award of Bonus Shares under this Plan.

“Cash-Based Award” shall mean an award denominated in cash that may be settled
in cash and/or Shares, which may be subject to restrictions, as established by
the Committee.

“Change in Control” shall have the meaning set forth in Section 6.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Committee designated by the Board, or a subcommittee
thereof, consisting of two or more members of the Board, each of whom is
intended to be (i) a “Non-Employee Director” within the meaning of Rule 16b-3
under the Exchange Act, (ii) an



--------------------------------------------------------------------------------

“outside director” within the meaning of Section 162(m) of the Code and (iii)
“independent” within the meaning of the rules of the Nasdaq Global Market or any
other stock exchange on which Shares are then traded.

“Common Stock” shall mean the common stock of the Company.

“Company” shall mean Exicure, Inc., a Delaware corporation, or any successor
thereto.

“Covered Employee” shall mean an employee who is a “covered employee” under
Section 162(m)(3) of the Code.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing transaction price of a Share as
reported on the Nasdaq Global Market on the date as of which such value is being
determined or, if Shares are not listed on the Nasdaq Global Market, the closing
transaction price of a Share on the principal national stock exchange on which
Shares are traded on the date as of which such value is being determined or, if
there shall be no reported transactions for such date, on the next preceding
date for which transactions were reported; provided, however, that if Shares are
not listed on a national stock exchange or if Fair Market Value for any date
cannot be so determined, Fair Market Value shall be determined by the Committee
by whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate and in compliance with
Section 409A of the Code.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, Shares (which may be Restricted Shares) or, to the extent provided in
the applicable Agreement, cash or a combination thereof, with an aggregate value
equal to the excess of the Fair Market Value of one Share on the date of
exercise over the base price of such SAR, multiplied by the number of such SARs
which are exercised.

“Incentive Stock Option” shall mean an option to purchase Shares that meets the
requirements of Section 422 of the Code, or any successor provision, which is
intended by the Committee to constitute an Incentive Stock Option.

“Incumbent Director” shall have the meaning set forth in Section 6.8(b)(iii).

“Initial Public Offering” shall mean the initial public offering of the Company
registered on Form S-1 (or any successor form under the Securities Act of 1933,
as amended).

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Nonqualified Option” shall mean an option to purchase Shares which is not an
Incentive Stock Option.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or

 

2



--------------------------------------------------------------------------------

a portion of an option or SAR or (ii) during the applicable Restriction Period
or Performance Period as a condition to the vesting of the holder’s interest, in
the case of a Restricted Share Award, of the Shares subject to such award, or,
in the case of a Restricted Share Unit Award, Performance Unit Award or
Cash-Based Award, to the holder’s receipt of the Shares subject to such award or
of payment with respect to such award. To the extent necessary for an award to
be qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, such criteria and objectives shall be, one or more
of the following corporate-wide or subsidiary, division, operating unit or
individual measures: the attainment by a Share of a specified Fair Market Value
for a specified period of time; earnings per share; return to stockholders
(including dividends); return on assets; return on equity; earnings of the
Company before or after taxes and/or interest; revenues; expenses; market share;
cash flow or cost reduction goals; interest expense; return on investment;
return on investment capital; return on operating costs; economic value created;
operating margin; gross margin; the achievement of annual operating profit
plans; net income; earnings before interest, depreciation and/or amortization;
operating earnings after interest expense and before incentives, and/or
extraordinary or special items; operating earnings; net cash provided by
operations; and strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion goals, cost targets, days sales outstanding goals, customer
satisfaction, reductions in errors and omissions, reductions in lost business,
management of employment practices and employee benefits, supervision of
litigation and information technology, quality and quality audit scores,
productivity, efficiency, and goals relating to acquisitions or divestitures, or
any combination of the foregoing. Each such goal may be expressed on an absolute
or relative basis and may include comparisons based on current internal targets,
the past performance of the Company (including the performance of one or more
subsidiaries, divisions, or operating units) or the past or current performance
of other companies (or a combination of such past and current performance). In
addition to the ratios specifically enumerated above, performance goals may
include comparisons relating to capital (including, but not limited to, the cost
of capital), stockholders’ equity, shares outstanding, assets or net assets,
sales, or any combination thereof. The applicable performance measures may be
applied on a pre- or post-tax basis and may be adjusted in accordance with
Section 162(m) of the Code to include or exclude objectively determinable
components of any performance measure, including, without limitation, special
charges such as restructuring or impairment charges, debt refinancing costs,
extraordinary or noncash items, unusual, nonrecurring or one-time events
affecting the Company or its financial statements or changes in law or
accounting principles (“Adjustment Events”). In the sole discretion of the
Committee, unless such action would cause a grant to a Covered Employee to fail
to qualify as qualified performance- based compensation under Section 162(m) of
the Code, the Committee may amend or adjust the Performance Measures or other
terms and conditions of an outstanding award in recognition of any Adjustment
Events. With respect to participants who are not Covered Employees and who, in
the Committee’s judgment, are not likely to be Covered Employees at any time
during the applicable Performance Period or during any period in which an award
may be paid following a Performance Period, the performance goals may consist of
any objective or subjective corporate- wide or subsidiary, division, operating
unit or individual measures, whether or not listed herein. Performance goals
shall be subject to such other special rules and conditions as the Committee may
establish at any time; provided, however, that to the extent such goals relate
to awards to Covered Employees that are payable following the transition period
described in Treasury regulation 1.162(m)-27(f), such special rules and
conditions shall not be inconsistent with the provisions of Treasury regulation
Section 1.162-27(e) or any successor regulation describing “qualified
performance-based compensation.”

 

3



--------------------------------------------------------------------------------

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

“Performance Unit” shall mean a right to receive, contingent upon the attainment
of specified Performance Measures within a specified Performance Period, a
specified cash amount or, in lieu thereof and to the extent set forth in the
applicable award Agreement, Shares having a Fair Market Value equal to such cash
amount.

“Performance Unit Award” shall mean an award of Performance Units under this
Plan.

“Replaced” means that pursuant to a Change in Control the award is replaced with
a comparable stock award or a cash incentive award or program of the Company,
the successor entity (if applicable) or parent of either of them which preserves
the compensation element of such award existing at the time of the Change in
Control and provides for subsequent payout in accordance with the same (or, for
the participant, a more favorable) vesting schedule applicable to such award.
The determination of award comparability shall be made by the Committee and its
determination shall be final, binding and conclusive.

“Restricted Shares” shall mean Shares which are subject to a Restriction Period
and which may, in addition thereto, be subject to the attainment of specified
Performance Measures within a specified Performance Period.

“Restricted Share Award” shall mean an award of Restricted Shares under this
Plan.

“Restricted Share Unit” shall mean a right to receive one Share or, in lieu
thereof and to the extent set forth in the applicable award Agreement, the Fair
Market Value of such Share in cash, which shall be contingent upon the
expiration of a specified Restriction Period and which may, in addition thereto,
be contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

“Restricted Share Unit Award” shall mean an award of Restricted Share Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Shares subject to a Restricted Share Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Share Unit Award shall
remain in effect.

“SAR” shall mean a share appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

“Share” shall mean a share of the Common Stock, $0.0001 par value per share, of
the Company, and all rights appurtenant thereto.

 

4



--------------------------------------------------------------------------------

“Share Award” shall mean a Bonus Share Award, Restricted Share Award or
Restricted Share Unit Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Option granted prior to the date of
grant of the SAR), which entitles the holder thereof to receive, upon exercise
of such SAR and surrender for cancellation of all or a portion of such option,
Shares (which may be Restricted Shares) or, to the extent provided in the
applicable Agreement, cash or a combination thereof, with an aggregate value
equal to the excess of the Fair Market Value of one Share on the date of
exercise over the base price of such SAR, multiplied by the number of Shares
subject to such option, or portion thereof, which is surrendered.

“Tax Date” shall have the meaning set forth in Section 6.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

1.3    Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase Shares in the form of Incentive Stock Options
or Nonqualified Options, (ii) SARs in the form of Tandem SARs or Free-Standing
SARs, (iii) Share Awards in the form of Bonus Shares, Restricted Shares or
Restricted Share Units, (iv) Performance Units and (v) Cash-Based Awards. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of Shares, the number of
SARs, the number of Restricted Share Units, the value of Cash-Based Awards and
the number of Performance Units subject to such an award, the exercise price or
base price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the award.
The Committee may, in its sole discretion and for any reason at any time, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding Restricted Shares or Restricted Share Units shall
lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding award shall lapse and (iv) the Performance Measures (if any)
applicable to any outstanding award shall be deemed to be satisfied at the
target or any other level. The Committee shall, subject to the terms of this
Plan, interpret this Plan and the application thereof, establish rules and
regulations it deems necessary or desirable

 

5



--------------------------------------------------------------------------------

for the administration of this Plan and may impose, incidental to the grant of
an award, conditions with respect to the award. All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties.

The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the Chief Executive Officer and
President or such other executive officer as the Committee deems appropriate;
provided, however, that (i) the Committee may not delegate its power and
authority to the Board or the President and Chief Executive Officer or other
executive officer of the Company with regard to the grant of an award to any
person who is a Covered Employee or who, in the Committee’s judgment, is likely
to be a Covered Employee at any time during the period an award hereunder to
such employee would be outstanding and (ii) the Committee may not delegate its
power and authority to the President and Chief Executive Officer or other
executive officer of the Company with regard to the selection for participation
in this Plan of an officer, director or other person subject to Section 16 of
the Exchange Act or decisions concerning the timing, pricing or amount of an
award to such an officer, director or other person.

No member of the Board or Committee, and neither the Chief Executive Officer and
President or any other executive officer to whom the Committee delegates any of
its power and authority hereunder, shall be liable for any act, omission,
interpretation, construction or determination made in connection with this Plan
in good faith, and the members of the Board and the Committee and the Chief
Executive Officer and President and any other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company’s Certificate of Incorporation or By-Laws, each as may be amended from
time to time) and under any directors’ and officers’ liability insurance that
may be in effect from time to time.

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

1.4    Eligibility. Participants in this Plan shall consist of such officers,
Non-Employee Directors, employees, consultants, agents and independent
contractors, and persons expected to become officers, Non-Employee Directors,
employees, consultants, agents, and independent contractors of the Company and
its Subsidiaries as the Committee in its sole discretion may select from time to
time. The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time. For purposes of this Plan and except as otherwise
provided for in an Agreement, references to employment by the Company shall also
mean employment by a Subsidiary, and references to employment shall include
service as a Non-Employee Director or independent contractor. The Committee
shall determine, in its sole discretion, the extent to which a participant shall
be considered employed during any periods during which such participant is on an
approved leave of absence.

1.5    Shares and Cash Available. Subject to adjustment as provided in
Section 6.7 and to all other limits set forth in this Section 1.5, 2,158,708
Shares shall be available for awards under

 

6



--------------------------------------------------------------------------------

this Plan, plus up to 3,683,817 Shares subject to options originally granted
under the Exicure, Inc. 2015 Equity Incentive Plan and assumed in connection
with the merger of Exicure, Inc. with a subsidiary of Max-1 Acquisition
Corporation (the “Assumed Options”). The number of Shares that remain available
for future grants under the Plan shall be reduced by the sum of the aggregate
number of Shares which become subject to outstanding options, outstanding
Free-Standing SARs and outstanding Share Awards and delivered upon the
settlement of Performance Units. As of the first day of each calendar year
beginning on or after January 1, 2020, the number of Shares available for all
awards under the Plan, other than Incentive Stock Options, shall automatically
increase by a number equal to the least of (x) 4,600,000 Shares, (y) 5% of the
number of Shares that are issued and outstanding as of such date, or (z) a
lesser number of Shares determined by the Committee. To the extent that Shares
subject to an outstanding option, SAR, Share Award or other award granted under
the Plan are not issued or delivered by reason of (i) the expiration,
termination, cancellation or forfeiture of such award (excluding Shares subject
to an option cancelled upon settlement in Shares of a related tandem SAR or
Shares subject to a tandem SAR cancelled upon exercise of a related option) or
(ii) the settlement of such award in cash, then such Shares shall again be
available under this Plan, other than for grants of Incentive Stock Options.

To the extent not prohibited by the listing requirements of the Nasdaq Global
Market or any other stock exchange on which Shares are then traded or applicable
laws, any Shares covered by an award which are surrendered (i) in payment of the
award exercise or purchase price (including pursuant to the “net exercise” of an
option pursuant to Section 2.1(c), or the “net settlement” or “net exercise” of
a Share-settled SAR pursuant to Section 2.2(c)) or (ii) in satisfaction of tax
withholding obligations incident to the grant, exercise, vesting or settlement
of an award shall be deemed not to have been issued for purposes of determining
the maximum number of Shares which may be issued pursuant to all awards under
the Plan, unless otherwise determined by the Committee. Notwithstanding anything
in this Section 1.5 to the contrary, Shares subject to an award under this Plan
may not be made available for issuance under this Plan if such shares are shares
repurchased on the open market with the proceeds of an option exercise.

Other than with respect to the Assumed Options, the number of Shares for awards
under this Plan shall not be reduced by (i) the number of Shares subject to
Substitute Awards or (ii) available shares under a stockholder approved plan of
a company or other entity which was a party to a corporate transaction with the
Company (as appropriately adjusted to reflect such corporate transaction) which
become subject to awards granted under this Plan (subject to applicable stock
exchange requirements).

Shares to be delivered under this Plan shall be made available from authorized
and unissued Shares, or authorized and issued Shares reacquired and held as
treasury shares or otherwise or a combination thereof.

Prior to the end of the transition period described in Section 6.9, the maximum
aggregate amount of cash that may be issued pursuant to Cash-Based Awards under
the Plan to Covered Employees is $20,000,000.

1.6    Per Person Limits. Following the date that the exemption from the
application of Section 162(m) of the Code described in Section 6.9 (or any
exemption having similar effect) ceases to apply to awards, to the extent
necessary for an award to be qualified performance-based

 

7



--------------------------------------------------------------------------------

compensation under Section 162(m) of the Code and the regulations thereunder
(i) the maximum number of Shares with respect to which options or SARs, or a
combination thereof, may be granted during any fiscal year of the Company to any
person shall be 1,666,667 Shares, subject to adjustment as provided in
Section 6.7, (ii) the maximum number of Shares with respect to which Share
Awards subject to Performance Measures or Performance Units denominated in
Common Stock that may granted during any fiscal year of the Company to any
person shall be 1,666,667 Shares, subject to adjustment as provided in
Section 6.7, (iii) the maximum amount that may be earned by any person with
respect to Performance Units denominated in cash granted during any fiscal year
of the Company to any person shall be $5,000,000, and (iv) the maximum amount
that may be paid to any person with respect to Cash-Based Awards that are
intended to be performance-based compensation during each twelve (12) month
period that constitutes or is part of each Performance Period shall be
$5,000,000, provided that the foregoing limitation in this subsection (iv) shall
be prorated for any Performance Period consisting of fewer than twelve
(12) months by multiplying such limitation by a fraction, the numerator of which
is the number of months in the Performance Period and the denominator of which
is twelve (12); provided, however, that each of the per person limits set forth
in this sentence shall be multiplied by two for awards granted to a participant
in the year in which such participant’s employment with the Company commences.
The aggregate grant date fair value of Shares that may be granted during any
fiscal year of the Company to any Non-Employee Director shall not exceed
$1,000,000; provided, however, that (i) the limit set forth in this sentence
shall be $2,000,000 in the year in which a Non-Employee Director commences
service on the Board and (ii) the limits set forth in this sentence shall not
apply to awards made pursuant to an election to receive the award in lieu of all
or a portion of fees received for service on the Board or any committee
thereunder. To the extent required by Section 162(m) of the Code or the
regulations thereunder, in applying the foregoing limitations with respect to
any person, if any option or SAR is canceled, the canceled option or SAR shall
continue to count against the maximum number of Shares with respect to which
options and SARs may be granted to any person. For this purpose, the repricing
of an option (or in the case of a SAR, the base amount on which the stock
appreciation is calculated is reduced to reflect a reduction in the Fair Market
Value of the Common Stock) shall be treated as the cancellation of the existing
option or SAR and the grant of a new option or SAR.

 

II. OPTIONS AND SHARE APPRECIATION RIGHTS

2.1    Options. The Committee may, in its discretion, grant options to purchase
Shares to such eligible persons as may be selected by the Committee. Each
option, or portion thereof, that is not an Incentive Stock Option, shall be a
Nonqualified Option. To the extent that the aggregate Fair Market Value
(determined as of the date of grant) of Shares with respect to which options
designated as Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under this Plan or any other plan of the
Company, or any parent or Subsidiary) exceeds the amount (currently $100,000)
established by the Code, such options shall constitute Nonqualified Options.

 

8



--------------------------------------------------------------------------------

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)    Number of Shares and Purchase Price. The number of Shares subject to an
option and the purchase price per Share purchasable upon exercise of the option
shall be determined by the Committee; provided, however, that the purchase price
per Share purchasable upon exercise of an option shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than
10 percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or Subsidiary) (a “Ten Percent Holder”), the
purchase price per Share shall not be less than the price (currently 110% of
Fair Market Value) required by the Code in order to constitute an Incentive
Stock Option.

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per Share of the Shares subject to such option may be
less than 100% of the Fair Market Value per Share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.

(b)    Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an option or to
the exercisability of all or a portion of an option. The Committee shall
determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole Shares.
Prior to the exercise of an option, the holder of such option shall have no
rights as a stockholder of the Company with respect to the Shares subject to
such option.

(c)    Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole Shares to be purchased and
accompanying such notice with payment therefor in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) in cash, (B) by delivery
(either actual delivery or by attestation procedures established by the Company)
of Shares having a Fair Market Value, determined as of the date of exercise,
equal to the aggregate purchase price payable by reason of such exercise,
(C) authorizing the Company to withhold whole Shares which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (D) in cash
by a broker-dealer acceptable to the Company to whom the optionee has submitted
an irrevocable notice of exercise or (E) a combination of (A), (B) and (C), in
each case to the extent set forth in the Agreement relating to the option,
(ii) if applicable, by surrendering to the Company any Tandem SARs which are
cancelled by reason of the exercise of the option and (iii) by executing such
documents as the Company may reasonably request. Any fraction of a Share which
would be required to pay such purchase price shall be disregarded and

 

9



--------------------------------------------------------------------------------

the remaining amount due shall be paid in cash by the optionee. No Shares shall
be issued and no certificate representing Shares shall be delivered until the
full purchase price therefor and any withholding taxes thereon, as described in
Section 6.5, have been paid (or arrangement made for such payment to the
Company’s satisfaction).

2.2    Share Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per Share
of the related option. The base price of a Free-Standing SAR shall be determined
by the Committee; provided, however, that such base price shall not be less than
100% of the Fair Market Value of a Share on the date of grant of such SAR.

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per Share of the Shares subject to such SAR may be less than 100%
of the Fair Market Value per Share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the Shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.

(b)    Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related option and no Free- Standing SAR shall be exercised
later than ten years after its date of grant. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole Shares and, in the case of a Free-Standing SAR,
only with respect to a whole number of SARs. If an SAR is exercised for shares
of Restricted Shares, a certificate or certificates representing such Restricted
Shares shall be issued in accordance with Section 3.3(c), or such shares shall
be transferred to the holder in book entry form with restrictions on the Shares
duly noted, and the holder of such Restricted Shares shall have such rights of a
stockholder of the Company as determined pursuant to Section 3.3(d). Prior to
the exercise of an SAR, the holder of such SAR shall have no rights as a
stockholder of the Company with respect to the Shares subject to such SAR.

 

10



--------------------------------------------------------------------------------

(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request. No Shares shall be issued and no certificate
representing Shares shall be delivered until any withholding taxes thereon, as
described in Section 6.5, have been paid (or arrangement made for such payment
to the Company’s satisfaction).

2.3    Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.

2.4    Repricing of Options and SARs. The Committee may reduce, in each case, in
its sole discretion and without the approval of the stockholders of the Company,
the exercise price of any option awarded under the Plan and the base
appreciation amount of any SAR awarded under the Plan and to cancel, in each
case, without stockholder approval, an option or SAR at a time when its exercise
price or base appreciation amount (as applicable) exceeds the Fair Market Value
of the underlying Shares, in exchange for another option, SAR, Restricted
Shares, or other award or for cash.

 

III. SHARE AWARDS

3.1    Share Awards. The Committee may, in its discretion, grant Share Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Share Award shall specify whether the Share Award is a Bonus Share
Award, Restricted Share Award or Restricted Share Unit Award.

3.2    Terms of Bonus Share Awards. The number of Shares subject to a Bonus
Share Award shall be determined by the Committee. Bonus Share Awards shall not
be subject to any Restriction Periods or Performance Measures. Upon the grant of
a Bonus Share Award, subject to the Company’s right to require payment of any
taxes in accordance with Section 6.5, a certificate or certificates evidencing
ownership of the requisite number of Shares shall be delivered to the holder of
such award.

3.3    Terms of Restricted Share Awards. Restricted Share Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a)    Number of Shares and Other Terms. The number of Shares subject to a
Restricted Share Award and the Restriction Period, Performance Period (if any)
and Performance Measures (if any) applicable to a Restricted Share Award shall
be determined by the Committee.

(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Share
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions

 

11



--------------------------------------------------------------------------------

of this Plan, for the vesting of the Shares subject to such award (i) if the
holder of such award remains continuously in the employment or service of the
Company during the specified Restriction Period and (ii) if specified
Performance Measures (if any) are satisfied or met during a specified
Performance Period, and for the forfeiture of the Shares subject to such award
(x) if the holder of such award does not remain continuously in the employment
or service of the Company during the specified Restriction Period or (y) if
specified Performance Measures (if any) are not satisfied or met during a
specified Performance Period.

(c)    Share Issuance. During the Restriction Period, the Restricted Shares
shall be held by a custodian in book entry form with restrictions on such Shares
duly noted or, alternatively, a certificate or certificates representing a
Restricted Share Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 6.6,
indicating that the ownership of the Shares represented by such certificate is
subject to the restrictions, terms and conditions of this Plan and the Agreement
relating to the Restricted Share Award. All such certificates shall be deposited
with the Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate, which would permit transfer to the
Company of all or a portion of the Shares subject to the Restricted Share Award
in the event such award is forfeited in whole or in part. Upon termination of
any applicable Restriction Period (and the satisfaction or attainment of
applicable Performance Measures), subject to the Company’s right to require
payment of any taxes in accordance with Section 6.5, the restrictions shall be
removed from the requisite number of any Shares that are held in book entry
form, and all certificates evidencing ownership of the requisite number of
Shares shall be delivered to the holder of such award.

(d)    Rights with Respect to Restricted Share Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Share Award, and subject to the
terms and conditions of a Restricted Share Award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Shares; provided, however,
that (i) a distribution with respect to Shares, other than a regular cash
dividend, and (ii) a regular cash dividend with respect to Shares that are
subject to performance-based vesting conditions, in each case, shall be
deposited with the Company and shall be subject to the same restrictions as the
Shares with respect to which such distribution was made.

3.4    Terms of Restricted Share Unit Awards. Restricted Share Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.

(a)    Number of Shares and Other Terms. The number of Shares subject to a
Restricted Share Unit Award and the Restriction Period, Performance Period (if
any) and Performance Measures (if any) applicable to a Restricted Share Unit
Award shall be determined by the Committee.

(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Share Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Share Unit Award (i) if the holder of such award

 

12



--------------------------------------------------------------------------------

remains continuously in the employment or service of the Company during the
specified Restriction Period and (ii) if specified Performance Measures (if any)
are satisfied or met during a specified Performance Period, and for the
forfeiture of the Shares subject to such award (x) if the holder of such award
does not remain continuously in the employment or service of the Company during
the specified Restriction Period or (y) if specified Performance Measures (if
any) are not satisfied or met during a specified Performance Period.

(c)    Settlement of Vested Restricted Share Unit Awards. The Agreement relating
to a Restricted Share Unit Award shall specify (i) whether such award may be
settled in Shares or cash or a combination thereof and (ii) whether the holder
thereof shall be entitled to receive, on a current or deferred basis, dividend
equivalents, and, if determined by the Committee, interest on, or the deemed
reinvestment of, any deferred dividend equivalents, with respect to the number
of Shares subject to such award. Any dividend equivalents with respect to
Restricted Share Units that are subject to performance-based vesting conditions
shall be subject to the same restrictions as such Restricted Share Units. Prior
to the settlement of a Restricted Share Unit Award, the holder of such award
shall have no rights as a stockholder of the Company with respect to the Shares
subject to such award.

3.5    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Share Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment or service with
the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.

 

IV. PERFORMANCE UNIT AWARDS

4.1    Performance Unit Awards. The Committee may, in its discretion, grant
Performance Unit Awards to such eligible persons as may be selected by the
Committee.

4.2    Terms of Performance Unit Awards. Performance Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a)    Number of Performance Units and Performance Measures. The number of
Performance Units subject to a Performance Unit Award and the Performance
Measures and Performance Period applicable to a Performance Unit Award shall be
determined by the Committee.

(b)    Vesting and Forfeiture. The Agreement relating to a Performance Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Performance Unit Award if the specified Performance Measures are satisfied or
met during the specified Performance Period and for the forfeiture of such award
if the specified Performance Measures are not satisfied or met during the
specified Performance Period.

(c)    Settlement of Vested Performance Unit Awards. The Agreement relating to a
Performance Unit Award shall specify whether such award may be settled in Shares
(including shares of Restricted Shares) or cash or a combination thereof. If a
Performance Unit Award is

 

13



--------------------------------------------------------------------------------

settled in Restricted Shares, such Restricted Shares shall be issued to the
holder in book entry form or a certificate or certificates representing such
Restricted Shares shall be issued in accordance with Section 3.3(c) and the
holder of such Restricted Shares shall have such rights as a stockholder of the
Company as determined pursuant to Section 3.3(d). Any dividends or dividend
equivalents with respect to a Performance Unit Award shall be subject to the
same restrictions as such Performance Unit Award. Prior to the settlement of a
Performance Unit Award in Shares, including Restricted Shares, the holder of
such award shall have no rights as a stockholder of the Company.

4.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Unit Award, or any forfeiture and cancellation
of such award (i) upon a termination of employment or service with the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.

 

V. CASH-BASED AWARDS

5.1    Cash-Based Awards. The Committee may, in its discretion, grant Cash-Based
Awards to such eligible persons as may be selected by the Committee.

5.2    Terms of Cash-Based Awards. Cash-Based Awards shall be subject to the
terms and conditions, not inconsistent with the terms of this Plan, determined
by the Committee and set forth in the applicable award Agreement.

 

VI. GENERAL

6.1    Effective Date and Term of Plan. This Plan will become effective upon its
adoption by the Board, provided that it must be approved by a majority of the
outstanding securities entitled to vote within twelve (12) months before or
after the date of such adoption. Unless terminated earlier by the Board, this
Plan shall terminate on the tenth anniversary of the date it is adopted by the
Board or approved by the Company’s stockholders, whichever is earlier.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination. Awards hereunder may be made at any time prior to
the termination of this Plan, provided that no award may be made later than ten
(10) years after the effective date of this Plan.

6.2    Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code and any rule of the
Nasdaq Global Market or any other stock exchange on which Shares are then
traded; provided, however, that no amendment may materially impair the rights of
a holder of an outstanding award without the consent of such holder.

6.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or execution and electronic
acceptance, and delivery of the Agreement to the Company, such award shall be
effective as of the effective date set forth in the Agreement.

 

14



--------------------------------------------------------------------------------

6.4    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.

6.5    Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any Shares or the payment of any cash pursuant to an
award made hereunder, payment by the holder of such award of any federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such award. An Agreement may provide that (i) the Company shall withhold
whole Shares which would otherwise be delivered to a holder, having an aggregate
Fair Market Value determined as of the date the obligation to withhold or pay
taxes arises in connection with an award (the “Tax Date”), or withhold an amount
of cash which would otherwise be payable to a holder, in the amount necessary to
satisfy any such obligation or (ii) the holder may satisfy any such obligation
by any of the following means: (A) a cash payment to the Company, (B) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of previously owned whole Shares having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (C) authorizing the Company to withhold whole Shares which
would otherwise be delivered having an aggregate Fair Market Value, determined
as of the Tax Date, or withhold an amount of cash which would otherwise be
payable to a holder, equal to the amount necessary to satisfy any such
obligation, (D) in the case of the exercise of an option and except as may be
prohibited by applicable law, a cash payment by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of exercise
or (E) any combination of (A), (B) and (C), in each case to the extent set forth
in the Agreement relating to the award. Shares to be delivered or withheld may
not have an aggregate Fair Market Value in excess of the amount determined by
applying the minimum statutory withholding rate or such other amount determined
by the Committee not to have an adverse accounting impact on the Company. Any
fraction of a Share which would be required to satisfy such an obligation shall
be disregarded and the remaining amount due shall be paid in cash by the holder.

6.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the Shares subject to such award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares thereunder,
such shares shall not be

 

15



--------------------------------------------------------------------------------

delivered unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company may require that certificates evidencing
Shares delivered pursuant to any award made hereunder bear a legend indicating
that the sale, transfer or other disposition thereof by the holder is prohibited
except in compliance with the Securities Act of 1933, as amended, and the rules
and regulations thereunder.

6.7    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per Share value of Shares
to change, such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary dividend, the number and class of
securities available under this Plan, the terms of each outstanding option and
SAR (including the number and class of securities subject to each outstanding
option or SAR and the purchase price or base price per share), the terms of each
outstanding Restricted Stock Award and Restricted Stock Unit Award (including
the number and class of securities subject thereto), and the terms of each
outstanding Performance Unit Award shall be appropriately adjusted by the
Committee, such adjustments to be made in the case of outstanding options and
SARs without an increase in the aggregate purchase price or base price and in
accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
participants. In either case, the decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

6.8    Change in Control.

(a)    Subject to the terms of the applicable award Agreement, in the event of a
Change in Control, the Board (as constituted prior to such Change in Control)
may, in its discretion:

 

  (i) provide that (A) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment or service, (B) the Restriction Period applicable to
some or all outstanding Restricted Share Awards and Restricted Share Unit Awards
shall lapse in full or in part, either immediately or upon a subsequent
termination of employment or service, (C) the Performance Period applicable to
some or all outstanding awards shall lapse in full or in part, and (D) the
Performance Measures applicable to some or all outstanding awards shall be
deemed to be satisfied at the target or any other level;

 

  (ii) provide that some or all outstanding awards shall terminate without
consideration as of the date of such Change in Control;

 

  (iii) require that shares of the corporation or other entity resulting from
such Change in Control, or a parent thereof, be substituted for some or all of
the Shares subject to an outstanding award, with an appropriate and equitable
adjustment to such award as shall be determined by the Board in accordance with
Section 6.7; and/or

 

16



--------------------------------------------------------------------------------

  (iv) require outstanding awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (A) a cash payment in an amount equal to
(i) in the case of an option or an SAR, the number of Shares then subject to the
portion of such option or SAR surrendered multiplied by the excess, if any, of
the Fair Market Value of a Share as of the date of the Change in Control, over
the purchase price or base price per Share subject to such option or SAR,
(ii) in the case of a Share Award, the number of Shares then subject to the
portion of such award surrendered multiplied by the Fair Market Value of a Share
as of the date of the Change in Control, and (iii) in the case of a Performance
Unit Award, the value of the Performance Units then subject to the portion of
such award surrendered; (B) shares of the corporation or other entity resulting
from such Change in Control, or a parent thereof, having a fair market value not
less than the amount determined under clause (A) above; or (C) a combination of
the payment of cash pursuant to clause (A) above and the issuance of shares
pursuant to clause (B) above.

(b)    A “Change in Control” of the Company shall be deemed to have occurred
upon the occurrence of any of the following events:

(i)    The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 50% or more of either the then outstanding Shares of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, but
excluding, for this purpose, any such acquisition by the Company or any of its
Subsidiaries, or any employee benefit plan (or related trust) of the Company or
its Subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding Shares of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of all
or substantially all directors is then beneficially owned, directly or
indirectly, by the individuals and entities who were the beneficial owners,
respectively, of Shares and voting securities of the Company immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the then outstanding Shares of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, as the
case may be;

(ii)    The consummation of a reorganization, merger or consolidation of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of Shares and
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding Shares and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation;

(iii)    During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason

 

17



--------------------------------------------------------------------------------

to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the beginning of such period whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director; or

(iv)    a complete liquidation or dissolution of the Company or of the sale or
other disposition of all or substantially all of the assets of the Company.

In no event shall a Change in Control include the Initial Public Offering or any
bona fide primary or secondary public offering following the occurrence of the
Initial Public Offering.

6.9    Effect of Section 162(m) of the Code. The numerical limits set forth in
Section 1.6 of the Plan shall not be applicable until the expiration of the
transition period set forth in Treasury Regulation Section 1.162-27(f). Under
such Treasury Regulation, this exemption is available to the Plan for the
duration of the period that lasts until the earliest of: (i) the expiration of
the Plan; (ii) the material modification of the Plan; (iii) the exhaustion of
the maximum number of shares of Common Stock and other compensation available
for awards under the Plan, as set forth in Section 1.5; (iv) the first meeting
of stockholders at which directors are to be elected that occurs after the close
of the first calendar year following the calendar year in which the Company
first becomes subject to the reporting obligations of Section 12 of the Exchange
Act; or (v) such other date required by Section 162(m) of the Code and the rules
and regulations promulgated thereunder. Notwithstanding anything herein to the
contrary, the Committee may, in its sole discretion, grant awards at any time,
including after the expiration of the transition period set forth in Treasury
Regulation Section 1.162-27(f), that are not intended to (or otherwise do not)
qualify as performance-based compensation under Section 162(m) of the Code.

6.10    Deferrals. The Committee may determine that the delivery of Shares or
the payment of cash, or a combination thereof, upon the exercise or settlement
of all or a portion of any award (other than awards of Incentive Stock Options,
Nonqualified Options and SARs) made hereunder shall be deferred, or the
Committee may, in its sole discretion, approve deferral elections made by
holders of awards. Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion, subject to the requirements
of Section 409A of the Code.

6.11    No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.

 

18



--------------------------------------------------------------------------------

6.12    Rights as Stockholder. No person shall have any right as a stockholder
of the Company with respect to any Shares or other equity security of the
Company which is subject to an award hereunder unless and until such person
becomes a stockholder of record with respect to such Shares or equity security.

6.13    Designation of Beneficiary. A holder of an award may file with the
Committee a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity. To the extent an outstanding option or SAR granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option or SAR pursuant to procedures prescribed by the Committee.

Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.

6.14    Compliance With Section 409A of the Code. To the extent applicable,
awards will be designed and operated in such a manner that they are either
exempt from the application of, or comply with, the requirements of Section 409A
of the Code. The Plan and each award Agreement are intended to meet the
requirements of Section 409A of the Code and will be construed and interpreted
in accordance with such intent, except as otherwise determined in the
Committee’s sole discretion. Notwithstanding the foregoing, the Company makes no
representation with respect to the tax compliance of the Plan or any Award
Agreement, including compliance with Section 409A of the Code.

6.15    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Illinois and construed in
accordance therewith without giving effect to principles of conflicts of laws.

6.16    Non-U.S. Service Providers. Without amending this Plan, the Committee
may grant awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of this Plan and, in furtherance of such purposes the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries operates or has employees
or service providers.

6.17    Awards Subject to Clawback. The awards granted under this Plan and any
cash payment or Shares delivered pursuant to an award are subject to forfeiture,
recovery by the Company or other action pursuant to the applicable Agreement or
any clawback or recoupment

 

19



--------------------------------------------------------------------------------

policy which the Company may adopt from time to time, including without
limitation any such policy which the Company may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law.

 

20



--------------------------------------------------------------------------------

EXICURE, INC.

2017 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the date set forth on the signature page hereto by and between Exicure, Inc., a
Delaware corporation (the “Company”), and [    ] (“Participant”). Unless
otherwise defined herein, capitalized terms used herein shall have the same
defined meanings as set forth in the Exicure, Inc. 2017 Equity Incentive Plan
attached hereto as Exhibit A (the “Plan”).

 

I. NOTICE OF STOCK OPTION GRANT

Participant has been granted an option to purchase Common Stock, subject to the
terms and conditions of the Plan and this Agreement, as follows:

 

Participant:                                             Address:  
                                           
                                         

 

Grant Number:             Grant Date:             Vesting Commencement Date:   
         Exercise Price per Share:         Number of Shares Subject to Option:  
        Total Exercise Price:             Type of Option:    ISO    NSO  
Term/Expiration Date:             , or earlier as provided   
in the Plan or this Agreement  

Vesting Schedule; Accelerated Vesting:

This Option shall become vested and exercisable, in whole or in part, according
to the following vesting schedule:                     

Termination Period:

This Option shall be exercisable for three months after Participant ceases to be
a service provider, unless such termination is due to Participant’s death or
disability, in which case this Option shall be exercisable for 12 months after
Participant ceases to be a service provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above, and this Option may be subject to earlier termination as
provided in the Plan.



--------------------------------------------------------------------------------

II. AGREEMENT

1.    Grant of Option. In consideration of the services to be rendered by
Participant to the Company or any Affiliate and subject to the terms and
conditions of the Plan and this Agreement, the Administrator hereby grants to
Participant an option (this “Option”) to purchase the number of Shares set forth
in the Notice of Stock Option Grant in Part I of this Agreement, at the Exercise
Price per Share set forth in the Notice of Stock Option Grant in Part I of this
Agreement (the “Exercise Price”).

If designated as an ISO in the Notice of Stock Option Grant in Part I of this
Agreement, this Option is intended to qualify as an Incentive Stock Option;
provided, however, that, to the extent that the aggregate Fair Market Value
(determined at the time of grant) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by Participant during any
calendar year (under all plans of the Company and any Affiliate) exceeds
$100,000, such Options or portions thereof that exceed such limit (according to
the order in which they were granted) shall be treated as Nonstatutory Stock
Options. Further, if for any reason this Option (or portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, this Option (or portion thereof) shall be regarded as a
Nonstatutory Stock Option. In no event shall the Administrator, the Company or
any Affiliate, or any of their respective employees or directors, have any
liability to Participant (or any other Person) due to the failure of this Option
(or portion thereof) to qualify for any reason as an Incentive Stock Option.

2.    Exercise of Option.

(a)    Right to Exercise. This Option shall be exercisable during its term in
accordance with (i) the Vesting Schedule set out in the Notice of Stock Option
Grant in Part I of this Agreement and (ii) the applicable provisions of the Plan
and this Agreement. This Option may not be exercised for a fraction of a Share.

(b)    Method of Exercise. This Option shall be exercisable by delivery of an
option exercise notice in the form attached hereto as Exhibit B (the “Option
Exercise Notice”) or in a manner and pursuant to such procedures as the
Administrator may determine, which shall state the election to exercise this
Option, the whole number of Shares with respect to which this Option is being
exercised, and such other representations and agreements as may be required by
the Company. If someone other than Participant exercises this Option, as
permitted by the Plan, then such Person must submit documentation reasonably
acceptable to the Company verifying that such Person has the legal right to
exercise this Option. The Option Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all exercised Shares, together with any
applicable tax withholding. This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Option Exercise Notice accompanied
by the aggregate Exercise Price, together with any applicable tax withholding.

3.    Participant’s Representations. If the Common Stock has not been registered
under the Securities Act at the time this Option is exercised, Participant shall
concurrently with the exercise of all or any portion of this Option, if required
by the Company, deliver to the Company Participant’s Investment Representation
Statement in the form attached hereto as Exhibit C.

 

2



--------------------------------------------------------------------------------

4.    Lock-Up Period. Participant will not, during the period commencing on the
date of the final prospectus relating to the registration by the Company for its
own behalf of shares of its Common Stock or any other equity securities under
the Securities Act on a Form S-1 (excluding a registration relating solely to
employee benefit plans on Form S-1) or Form S-3 and ending on the date specified
by the Company and the underwriter(s) (such period not to exceed 180 days in the
case of the Company’s IPO or 90 days in the case of any registration other than
the Company’s IPO, or such other period as may be requested by the Company or
the underwriters to accommodate regulatory restrictions on (i) the publication
or other distribution of research reports and (ii) analyst recommendations and
opinions, including the restrictions contained in NASD Rule 2711(f)(4) or NYSE
Rule 472(f)(4) (or any successor provisions or amendments thereto), as
applicable), (A) sell, dispose of, make any short sale of, offer, hypothecate,
pledge, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, grant any right or warrant to purchase, lend or
otherwise transfer or encumber, directly or indirectly, any Shares or other
securities convertible into or exercisable or exchangeable (directly or
indirectly) for shares of Common Stock (whether such Shares or other securities
are then held by Participant or thereafter acquired) (such Shares and other
securities, the “Lock-Up Shares”) or (B) enter into any swap, hedging or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Lock-Up Shares. The foregoing provisions of
this Section II.4 shall not prevent the exercise of any repurchase option in
favor of the Company or apply to the sale of any Lock-Up Shares to an
underwriter pursuant to an underwriting agreement or to the Transfer (as defined
in Section II.7) of any Lock-Up Shares by Participant to any trust for the
direct or indirect benefit of Participant or an Immediate Family Member (as
defined in the Option Exercise Notice) of Participant (provided that the trustee
of the trust agrees, in writing, to be bound by the restrictions set forth
herein and provided further that any such Transfer (as defined in Section II.7)
does not involve a disposition for value). Participant shall execute such
documents as may be reasonably requested by the Company or the underwriters in
connection with any registered offering described in this Section II.4 and that
are consistent with this Section II.4 or necessary to give further effect
thereto.

5.    Method of Payment. To the extent permitted by Applicable Laws, payment of
the aggregate Exercise Price as to all exercised Shares shall be by any of the
following methods, or a combination thereof, at Participant’s election:

(a)    cash;

(b)    check;

(c)    surrender of other Shares which (i) shall be valued at their Fair Market
Value on the date of exercise and (ii) must be owned by Participant free and
clear of any liens, claims, encumbrances or security interests, if accepting
such Shares, in the Administrator’s sole discretion, will not result in any
adverse accounting consequences to the Company; or

(d)    consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

Any fraction of a Share which would be required to pay such aggregate Exercise
Price shall be disregarded, and the remaining amount due shall be paid in cash
by Participant.

 

3



--------------------------------------------------------------------------------

6.    Restrictions on Exercise. This Option may not be exercised unless the
issuance of Shares upon such exercise, or the method of payment of consideration
for such Shares, complies with Applicable Laws. Assuming such compliance, Shares
shall be considered transferred to Participant, for income tax purposes, on the
date on which this Option is exercised with respect to such Shares.

7.    Non-Transferability of Option. This Option (or, prior to exercise, the
Shares subject to this Option) may not be sold, pledged, assigned, hypothecated
or otherwise transferred in any manner, including by entering into any short
position, any “put equivalent position” or any “call equivalent position” (as
defined in Rule 16a-1(h) and Rule 16a-1(b), respectively, of the Exchange Act),
whether by operation of law or otherwise (“Transfer”), other than by will or by
the laws of descent and distribution, and may be exercised, during the lifetime
of Participant, only by Participant. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Participant.

8.    Term of Option. This Option may be exercised only (i) within the term set
out in the Notice of Stock Option Grant in Part I of this Agreement and (ii) in
accordance with the terms and conditions of the Plan and this Agreement.

9.    Tax Obligations.

(a)    Tax Withholding. Participant agrees to make appropriate arrangements
satisfactory to the Company to pay or provide for the satisfaction of all
federal, state, local, foreign and other taxes (including Participant’s FICA
obligation) required to be withheld with respect to the exercise of this Option.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise of this Option, and refuse to deliver the Shares, if such withholding
amounts are not delivered by Participant at the time of exercise.

(b)    Notice of Disqualifying Disposition of ISO Shares. If this Option is an
Incentive Stock Option, and if Participant makes a “disposition” (as defined in
Section 424 of the Code) of all or any portion of the Shares acquired upon
exercise of this Option within two years from the Grant Date set out in the
Notice of Stock Option Grant in Part I of this Agreement or within one year
after issuance of the Shares acquired upon exercise of this Option, then
Participant shall immediately notify the Company in writing as to the occurrence
of, and the price realized upon, such disposition. Participant agrees that
Participant may be subject to income tax withholding by the Company on the
compensation income recognized by Participant.

(c)    Section 409A of the Code. Under Section 409A of the Code, an Option that
was granted with a per Share exercise price that is determined by the U.S.
Internal Revenue Service (the “IRS”) to be less than the Fair Market Value of a
Share on the date of grant (a “discount option”) may be considered “deferred
compensation.” An Option that is a “discount option” may result in (i) income
recognition by Participant prior to the exercise of this Option, (ii) an
additional 20% federal income tax, (iii) potential penalty and interest charges,
and (iv) additional state income, penalty and interest tax to Participant
(collectively, “409A Penalties”). Participant acknowledges that the Company
cannot guarantee, and has not guaranteed, that the IRS will agree, in a later
examination, that the per Share exercise price of this Option equals or exceeds
the Fair Market Value of a Share on the date of grant. Participant agrees that,
if the IRS determines that this Option is a “discount option,” Participant shall
be solely responsible for Participant’s costs related to such a determination,
including any 409A Penalties.

 

4



--------------------------------------------------------------------------------

10.    General Provisions.

(a)    Power and Authority. Participant hereby represents to the Company that

(i)    Participant has full power and authority and legal capacity to enter
into, execute and deliver this Agreement and to perform fully Participant’s
obligations hereunder, (ii) the execution, delivery and performance of this
Agreement by Participant does not conflict with, constitute a breach of or
violate any arrangement, understanding or agreement to which Participant is a
party or by which Participant is bound, and (iii) this Agreement has been duly
and validly executed and delivered by Participant and constitutes the legal,
valid and binding obligation of Participant, enforceable against Participant in
accordance with its terms.

(b)    Survival. The representations, warranties, covenants and agreements made
in or pursuant to this Agreement shall survive the execution and delivery hereof
and shall not be affected by any investigation made by or on behalf of any party
hereto.

(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to
conflict-of-law principles.

(d)    Entire Agreement. This Agreement, together with the attached Exhibits,
sets forth the entire agreement and understanding between the parties hereto
relating to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, discussions, representations and
warranties, both written and oral, between the parties hereto, including any
representations made during any interviews or relocation negotiations, with
respect to such subject matter. In the event of a conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan
shall prevail.

(e)    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) one business day after being deposited with an
overnight courier service (costs prepaid), (iii) when sent by facsimile or
e-mail if sent during normal business hours and on the next business day if sent
after normal business hours, in each case with confirmation of transmission by
the transmitting equipment, or (iv) when received or rejected by the addressee,
if sent by certified mail, return receipt requested, postage prepaid, in each
case to the addresses, facsimile numbers or e-mail addresses and marked to the
attention of the persons designated (by name or title) on the signature page
hereto, as applicable, or to such other address, facsimile number, e-mail
address or person as such party may designate by a notice delivered to the other
party hereto.

(f)    Successors and Assigns; Transfers. The Company may assign this Agreement,
and its rights and obligations hereunder, in whole or in part, to any successor
or assign (whether direct or indirect, by purchase, merger, consolidation, sale
of assets or stock or otherwise). Except as set forth herein, (x) neither this
Agreement nor any rights, duties and obligations hereunder shall be assigned,
transferred, delegated or sublicensed by Participant without the Company’s prior
written consent and (y) any attempt by Participant to assign, transfer, delegate
or sublicense this Agreement or any rights, duties or obligations hereunder,
without the

 

5



--------------------------------------------------------------------------------

Company’s prior written consent, shall be void. Subject to any restrictions on
transfer set forth herein, this Agreement shall be binding upon, and enforceable
against, (i) the Company and its successors and assigns and (ii) Participant and
his or her heirs, executors, successors, assigns, administrators and other legal
representatives. Except as set forth herein, any transfer in violation of any
restriction upon transfer contained in any provision hereof shall be void,
unless such restriction is waived in accordance with the terms hereof.

(g)    Modification and Waiver. This Agreement may not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each party hereto. Any term or provision hereof may be waived,
or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. Any such waiver or extension shall be validly
and sufficiently authorized for the purposes hereof if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
or delay of any party to enforce at any time any provision hereof shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach
hereof shall be held to constitute a waiver of any other or subsequent breach.

(h)    Further Assurances. Participant shall execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may reasonably be necessary or desirable in the view of the Company to carry
out the purposes or intent hereof, including the applicable Exhibits attached
hereto.

(i)    Severability. Should any provision contained herein be held as invalid,
illegal or unenforceable, such holding shall not affect the validity of the
remainder of this Agreement, the balance of which shall continue to be binding
upon the parties with any such modification to become a part hereof and treated
as though originally set forth herein.

(j)    Interpretation. For purposes of this Agreement, (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” (ii) the word “or” is not exclusive, (iii) the words “herein,”
“hereof,” “hereby,” “hereto,” “hereunder” and words of similar import refer to
this Agreement as a whole, and (iv) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding.” Unless the context otherwise requires, references herein: (A) to a
Section or an Exhibit mean a Section or an Exhibit of, or attached to, this
Agreement; (B) to agreements, instruments and other documents shall be deemed to
include all subsequent amendments, supplements and other modifications thereto;
(C) to statutes or regulations are to be construed as including all statutory
and regulatory provisions consolidating, amending or replacing the statute or
regulation referred to; (D) to any Person includes such Person’s successors and
assigns, but, if applicable, only if such successors and assigns are not
prohibited by this Agreement; and (E) to any gender includes each other gender.
The Exhibits attached hereto shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.
The titles, captions and headings herein are for convenience of reference only
and shall not affect the meaning or interpretation hereof. This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

6



--------------------------------------------------------------------------------

(k)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be considered an original, but all of which, when taken together,
shall be considered one and the same agreement, and shall become binding when
one or more counterparts have been signed by each party hereto and delivered to
the other party hereto. Delivery of an executed counterpart of a signature page
to this Agreement shall be as effective as delivery of a manually executed
counterpart of this Agreement. The exchange of copies of this Agreement and of
signature pages hereto by facsimile transmission or e-mail shall constitute
effective execution and delivery of this Agreement and may be used in lieu of
the original Agreement for all purposes. Signatures transmitted by facsimile or
e-mail shall be deemed to be original signatures for all purposes.

(l)    Service Relationship At Will. Participant acknowledges and agrees that
the vesting of this Option pursuant hereto is earned only by his or her
continuing service as a service provider at will (and not through the act of
being hired, being granted this Option or acquiring Shares hereunder).
Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereby and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as a
service provider for the vesting period, or for any period at all, and shall not
interfere with the right of either the Company or Participant to terminate
Participant’s relationship as a service provider at any time, with or without
cause or notice.

(m)    Third Party Beneficiary Rights. No provisions hereof are intended, nor
shall be interpreted, to provide or create any third party beneficiary rights or
any other rights of any kind in any client, customer, affiliate, stockholder,
partner or employee of any party hereto or any other Person, unless specifically
provided otherwise herein; provided, however, that Section II.4 is intended to
benefit the underwriters for any registered offering described in Section II.4,
and such underwriters shall have the right, power and authority to enforce the
provisions of Section II.4 as though they were parties hereto.

(n)    Adjustments. In the event of any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, reincorporation, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
reclassification, repurchase or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares, the Administrator will appropriately adjust the number, class and price
of Shares subject to this Option, with such adjustment to be made in accordance
with Section 409A of the Code.

(o)    No Impact on Other Benefits. The value of this Option is not part of
Participant’s normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

(p)    Acceptance. Participant acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and this Agreement (including all Exhibits attached hereto). Participant
has reviewed, and fully understands all provisions of, the Plan and this
Agreement in their entirety (including all Exhibits attached hereto) and has had
an opportunity to obtain the advice of his or her own legal counsel, tax
advisors and other advisors

 

7



--------------------------------------------------------------------------------

prior to executing this Agreement. Any questions or disputes regarding the
interpretation of the Plan or this Agreement (including all Exhibits attached
hereto), or arising hereunder or thereunder, shall be submitted by the Company
or Participant to the Administrator, and Participant hereby agrees to accept as
final, binding and conclusive all decisions, determinations and interpretations
of the Administrator upon any such questions or disputes.

(q)    Equitable Relief. In the event of a breach or threatened breach by
Participant of any provision hereof, Participant hereby consents and agrees that
the Company may seek, in addition to other available remedies, injunctive or
other equitable relief from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. Participant understands that any breach or threatened breach of this
Agreement will cause irreparable injury and that money damages will not provide
an adequate remedy therefor, and Participant hereby consents to the issuance of
an injunction or other equitable relief. The aforementioned equitable relief
shall be in addition to, and not in lieu of, legal remedies, monetary damages or
other available forms of relief.

(signature page follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Option Agreement as
of             , 20    .

COMPANY

Exicure, Inc.

By:                                                                          

Name: David A. Giljohann, Ph.D.

Title:   Chief Executive Officer

Notice Address:    8045 Lamon Avenue, Suite 410

  Skokie, IL 60077

Facsimile:                     

E-mail:                     

Attention: David A. Giljohann

PARTICIPANT

 

                                                                      

 

Notice Address:                                        
                                                                   
                                                                   
                           

Facsimile:

E-mail:

Attention:

Exhibits:

A – 2017 Equity Incentive Plan

B – Option Exercise Notice

 

[Signature Page to Stock Option Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

EXICURE, INC.

2017 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

EXHIBIT B

OPTION EXERCISE NOTICE

Exicure, Inc.

8045 Lamon Avenue, Suite 410

Skokie, IL 60077

Attention: Secretary

1.    Exercise of Option. Effective as of today,                     , the
undersigned (“Participant”) hereby elects to exercise Participant’s option (the
“Option”) to purchase                      shares (the “Exercised Shares”) of
the common stock of Exicure, Inc., a Delaware corporation (the “Company”), under
and pursuant to the Company’s 2017 Equity Incentive Plan (the “Plan”) and that
certain Stock Option Agreement made and entered into as of                     
by and between the Company and Participant (the “Option Agreement”).

2.    Delivery of Payment. Participant herewith delivers to the Company the full
exercise price of the Exercised Shares, as set forth in the Option Agreement,
and any and all withholding taxes due in connection with the exercise of the
Option.

3.    Representations of Participant. Participant acknowledges that Participant
has received, read and understood the Plan and the Option Agreement and agrees
to abide, and be bound, by their terms and conditions.

4.    Rights as Stockholder. Until the issuance of the Exercised Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or other distributions or any other rights as a stockholder shall exist with
respect to the Exercised Shares, notwithstanding the exercise of the Option. The
Exercised Shares shall be issued to Participant as soon as practicable after the
Option is exercised in accordance with the Option Agreement. No adjustment shall
be made for a dividend or distribution or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.

5.    Tax Consultation. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Exercised Shares. Participant represents that Participant has consulted with
any tax consultants Participant deems advisable in connection with the purchase
or disposition of the Exercised Shares and that Participant is not relying on
the Company for any tax advice.

6.    Restrictive Legends and Stop-Transfer Orders.

(a)    Legends. Participant understands and agrees that the Company shall cause
the legends set forth below, or substantially equivalent legends, to be placed
upon any certificate(s) evidencing ownership of the Exercised Shares, together
with any other legends that may be required by the Company or by applicable
federal or state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN



--------------------------------------------------------------------------------

CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE
SECURITIES LAWS. THEY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED
OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION
THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER, A RIGHT OF FIRST REFUSAL AND A LOCK-UP PERIOD IN THE
EVENT OF A PUBLIC OFFERING AS SET FORTH IN AGREEMENTS BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SECURITIES, COPIES OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ON TRANSFER, RIGHT OF FIRST
REFUSAL AND LOCK-UP PERIOD ARE BINDING ON TRANSFEREES OF THESE SECURITIES.

(b)    Stop-Transfer Notices. In order to ensure compliance with the
restrictions referred to herein and in the Option Agreement, including the
provisions of Section II.4 of the Option Agreement, the Company may issue
appropriate stop-transfer instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

(c)    Refusal to Transfer. The Company shall not be required to transfer on its
books any Exercised Shares that have been Transferred in violation of any
provision hereof or to treat as owner of such Exercised Shares, or otherwise to
accord voting or dividend rights to, any purchaser or other transferee to whom
such Exercised Shares shall have been so Transferred. Any attempt to Transfer
Exercised Shares in violation hereof shall be null and void and shall be
disregarded by the Company.

7.    Consent to Notices by Electronic Transmission. Upon becoming a stockholder
of the Company and without limiting the manner by which notice otherwise may be
given effectively to Participant, Participant hereby consents in accordance with
Section 232 of the Delaware General Corporation Law to stockholder notices given
by the Company to Participant by any of the following forms of electronic
transmission: (i) by facsimile telecommunications to the facsimile number set
forth on the signature page to the Option Agreement or to such other facsimile
number as Participant may designate by a written notice delivered to the
Company; (ii) by electronic mail to the e-mail address set forth on the
signature page to the Option Agreement or to such other e-mail address as
Participant may designate by a written notice delivered to the Company; (iii) by
a posting on an electronic network together with separate notice to Participant
of such specific posting; and (iv) by any other form of electronic transmission
when directed to Participant.

 

2



--------------------------------------------------------------------------------

8.    Capitalized Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the same defined meanings as set forth in the Plan or, if not
defined therein, in the Option Agreement.

9.    Governing Law; Severability. This Option Exercise Notice shall be governed
by and construed in accordance with the laws of the State of Illinois without
regard to conflict-of-law principles. Should any provision contained herein be
held as invalid, illegal or unenforceable, such holding shall not affect the
validity of the remainder of this Option Exercise Notice, the balance of which
shall continue to be binding upon the parties with any such modification to
become a part hereof and treated as though originally set forth herein.

 

Submitted by:     Accepted by: PARTICIPANT     COMPANY

 

    Signature     By:  

 

 

    Name:   David Giljohann, Ph.D.     Title:   Chief Executive Officer     Date
Received:

 

3